Regal-Beloit Corporation First Amendment Dated as of August16, 2011 to Note Purchase Agreement Dated as of July14, 2011 Re: $500,000,000 Series 2011A Senior Notes First Amendment to Note Purchase Agreement This First Amendment to Note Purchase Agreementdated as of August16, 2011 (the or this “First Amendment”) is among Regal-Beloit Corporation, a Wisconsin corporation (the “Company”), and each of the institutions set forth on the signature pages to this First Amendment (the “Purchasers”).Capitalized definitional terms used herein shall have the respective meanings ascribed thereto in the Note Purchase Agreement (as defined below) unless herein defined or the context shall otherwise require. Recitals: A.The Company and each of the Purchasers have heretofore entered into a Note Purchase Agreement dated as of July 14, 2011 (the “Note Purchase Agreement”), pursuant to which (a)the Company issued an aggregate principal amount of its (i)$75,000,000 Series2011A 4.99% Senior Notes, Tranche A, due July14, 2021, (ii)$75,000,000 Series2011A 5.09% Senior Notes, Tranche B, due July14, 2023, (iii)$84,000,000 Series2011A 4.09% Senior Notes, Tranche C, due July14, 2018, (iv)$94,000,000 Series2011A 4.77% Senior Notes, Tranche D, due July14, 2021 and (v)$95,000,000 Series2011A 4.87% Senior Notes, Tranche E, due July14, 2023 and (b)the Company agreed to issue and certain of the Purchasers agreed to purchase, subject to the satisfaction of certain closing conditions, an aggregate principal amount of its (i)$16,000,000 Series 2011A 4.09% Senior Notes, TrancheF, due July14, 2018 and (ii)$61,000,000 Series2011A 4.77% Senior Notes, TrancheG, due July14, 2021 (collectively, the “Notes”). B.Pursuant to Section3 of the Note Purchase Agreement, the Second Closing is required to occur on or prior to August17, 2011. C.Pursuant to Section4.14 of the Note Purchase Agreement, the obligation of the Purchasers of the TrancheF Notes and the TrancheG Notes to purchase and pay for such Notes at the Second Closing is conditioned upon the Company’s receipt, on or prior to the Second Closing, of all regulatory approvals to consummate the transactions contemplated by that certain Asset and Stock Purchase Agreement dated as of December12, 2010 between the Company and A.O. Smith Corporation. D.The condition to the Second Closing contained in Section4.14 of the Note Purchase Agreement will not occur on or prior to August 17, 2011. E.The Company has requested that the Purchasers agree to amend the Note Purchase Agreement as hereinafter set forth. F.The Purchasers are willing to amend the Note Purchase Agreement, in the respects, but only in the respects, hereinafter set forth and on the terms and conditions set forth herein. 2 G.All requirements of law have been fully complied with and all other acts and things necessary to make this First Amendment a valid, legal and binding instrument according to its terms for the purposes herein expressed have been done or performed. Now, therefore, the Company and the Purchasers, in consideration of good and valuable consideration the receipt and sufficiency of which is hereby acknowledged, do hereby agree as follows: Section1.Amendment. Section1.1.Section3 and Section17.1(a) of the Note Purchase Agreement shall be and is hereby amended by deleting the references to “August17, 2011” therein and replacing them with “September7, 2011.” Section 1.2.The definition of “Required Holders” in Schedule B of the Note Purchase Agreement shall be and is hereby amended by deleting the references to “August17, 2011” therein and replacing them with “September7, 2011.” Section2.Representations and Warranties of the Company. Section2.1.To induce the Purchasers to execute and deliver this First Amendment (which representations shall survive the execution and delivery of this First Amendment), the Company represents and warrants to the Purchasers that: (a)this First Amendment constitutes the legal, valid and binding obligation, contract and agreement of the Company enforceable against it in accordance with its terms, except as enforcement may be limited by bankruptcy, insolvency, liquidation, reorganization, moratorium or similar laws or equitable principles relating to or limiting creditors’ rights generally (regardless of whether such enforceability is considered in a proceeding in equity or at law); (b)the Note Purchase Agreement, as amended by this First Amendment, constitutes the legal, valid and binding obligation, contract and agreement of the Company enforceable against it in accordance with its terms, except as enforcement may be limited by bankruptcy, insolvency, reorganization, liquidation, moratorium or similar laws or equitable principles relating to or limiting creditors’ rights generally (regardless of whether such enforceability is considered in a proceeding in equity or at law); (c)the execution, delivery and performance by the Company of this First Amendment (i)has been duly authorized by all requisite corporate action and, if required, shareholder action, (ii)does not require the consent or approval of any governmental or regulatory body or agency, and (iii)will not (A)violate (1)any provision of law, statute, rule or regulation or its articles of incorporation or bylaws, (2)any order of any court or any rule, regulation or order of any other agency or government binding upon it, or (3)any provision of any indenture, agreement or other instrument to which it is a party or by which its properties or assets are or may be bound, or (B)result in a breach or 3 constitute (alone or with due notice or lapse of time or both) a default under any indenture, agreement or other instrument referred to in clause (iii)(A)(3) of this Section2.1(c); (d)as of the date hereof, no Default or Event of Default has occurred which is continuing; and (e)all of the representations and warranties contained in Section5 of the Note Purchase Agreement are true and correct in all material respects with the same force and effect as if made by the Company on and as of the date hereof, except to the extent that such representations and warranties expressly relate solely to an earlier date, in which case such representations and warranties shall have been true and correct on and as of such date. Section3.Conditions to Effectiveness of This First Amendment. Section3.1.This First Amendment shall become effective as of August16, 2011 when each and every one of the following conditions shall have been satisfied: (a)executed counterparts of this First Amendment, duly executed by the Company, the Subsidiary Guarantors and the Required Holders shall have been delivered to the Purchasers; (b)the representations and warranties of the Company set forth in Section2 hereof are true and correct on and with respect to the date hereof; (c)each Purchaser shall have received such certificates of officers of the Company as it may reasonably request with respect to this First Amendment; and (d)all corporate and other proceedings in connection with the transactions contemplated by this First Amendment and all documents and instruments incident to such transactions shall be satisfactory to the Purchasers and their special counsel, and the Purchasers and their special counsel shall have received all such counterpart originals or certified or other copies of such documents as they may reasonably request. Section4.Miscellaneous. Section4.1.This First Amendment shall be construed in connection with and as part of the Note Purchase Agreement, and except as modified and expressly amended by this First Amendment, all terms, conditions and covenants contained in the Note Purchase Agreement and the Notes are hereby ratified and shall be and remain in full force and effect. Section4.2.Any and all notices, requests, certificates and other instruments executed and delivered after the execution and delivery of this First Amendment may refer to the Note Purchase Agreement without making specific reference to this First Amendment but nevertheless all such references shall include this First Amendment unless the context otherwise requires. 4 Section4.3.Each reference in the Note Purchase Agreement to “this Agreement,” “hereunder,” “hereof,” or words of similar import in instruments or documents provided for in the Note Purchase Agreement or delivered or to be delivered thereunder or in connection therewith, shall, except where the context otherwise requires, be deemed a reference to the Note Purchase Agreement, as amended hereby. Section4.4.The descriptive headings of the various Sections or parts of this First Amendment are for convenience only and shall not affect the meaning or construction of any of the provisions hereof. Section4.5.This First Amendment shall be governed by and construed in accordance with the internal laws of the State of New York excluding choice-of-law principles of the laws of such State that would permit the application of the laws of a jurisdiction other than such State. Section 4.6.This First Amendment and all covenants herein contained shall be binding upon and inure to the benefit of the respective successors and assigns of the parties hereunder.All covenants made by the Company herein shall survive the delivery of this First Amendment. Section4.7.This First Amendment may be executed in any number of counterparts, each of which shall be deemed to be an original and all of which, taken together, shall constitute but one and the same amendment.Delivery of an executed counterpart of this First Amendment by facsimile or email shall be as effective as delivery of a manually executed counterpart of this First Amendment. Section 4.8.This First Amendment and the documents referred to herein contain the entire agreement among the Purchasers and the Company with respect to the subject matter hereof, superseding all previous communications and negotiations, and no representation, undertaking, promise or condition concerning the subject matter hereof shall be binding on the Purchasers unless clearly expressed in this Agreement or in the other documents referred to herein. 5 The execution hereof by you shall constitute a contract between us for the uses and purposes hereinabove set forth, and this First Amendment may be executed in any number of counterparts, each executed counterpart constituting an original, but all together only one agreement. Very truly yours, Regal-Beloit Corporation By /s/Charles A. Hinrichs Name: Charles A. Hinrichs Title:Vice President and Chief Financial Officer 6 Consented to by the Subsidiary Guarantors: Hub City, Inc. Marathon Special Products Corporation Regal-Beloit Flight Service, Inc. RBC Horizon, Inc. Morrill Motors, Inc. RBC Manufacturing Corporation Jakel Motors Incorporated RBC Power Electronics, Inc. Ramu Inc. Unico, Inc. By /s/ Charles A. Hinrichs Name:Charles A. Hinrichs Title:Vice President and Treasurer Morrill Electric, Inc. By/s/John M. Perino Name:John M. Perino Title:Vice President and Treasurer Regal Beloit Logistics, LLC By/s/Charles A. Hinrichs Name:Charles A. Hinrichs Title:Vice President and Treasurer RBC Holding LLC By/s/John M. Perino Name:John M. Perino Title:Director 7 Accepted and Agreed to: First SunAmerica Life Insurance Company Western National Life Insurance Company by:AIG Asset Management (U.S.), LLC, as Investment Advisor By:/s/Gerald F. Herman Name:Gerald F. Herman Title:Vice President 8 Accepted and Agreed to: Hartford Life Insurance Company hartford Accident and Indemnity Company Hartford Casualty Insurance Company By:Hartford Investment Management Company Their Agent and Attorney-in-Fact By:/s/John R. Knox Name:John R. Knox Title:Vice President 9 Accepted and Agreed to: Massachusetts Mutual Life Insurance Company By:Babson Capital Management LLC as Investment Advisor By:/s/Thomas P. Shea Name:Thomas P. Shea Title:Managing Director C.M. Life Insurance company By:Babson Capital Management LLC as Investment Advisor By:/s/Thomas P. Shea Name:Thomas P. Shea Title:Managing Director 10 Accepted and Agreed to: Connecticut General Life Insurance Company By:CIGNA Investments, Inc. (authorized agent) By:/s/Leonard Mazlish Name:Leonard Mazlish Title:Managing Director CIGNA Life Insurance Company of New York By:CIGNA Investments Inc. (authorized agent) By:/s/Leonard Mazlish Name:Leonard Mazlish Title:Managing Director Life Insurance Company of North America By:CIGNA Investments Inc. (authorized agent) By:/s/Leonard Mazlish Name:Leonard Mazlish Title:Managing Director 11 Accepted and Agreed to: The Northwestern Mutual Life Insurance Company, a Wisconsin corporation By:/s/Jerome R. Baier Name:Jerome R. Baier Its Authorized Representative 12 Accepted and Agreed to: The Prudential Insurance Company of America By: /s/ Vice President Gilbraltar Life Insurance Co., Ltd. By:Prudential Investment Management (Japan) Inc., as Investment Manager By:Prudential Investment Management, Inc., as Sub-Adviser By: /s/ Vice President Prudential Annuities Life Assurance Corporation By:Prudential Investment Management, Inc., as Investment Manager By: /s/ Vice President Physicians Mutual Insurance Company. By:Prudential Private Placement Investors, L.P. (as Investment Advisor) By:Prudential Private Placement Investors, Inc. (as its General Partner) By: /s/ Vice President 13 Accepted and Agreed to: United of Omaha Life Insurance Company By:/s/Justin P. Kavan Name:Justin P. Kavan Title:Vice President Companion Life Insurance Company By:/s/Justin P. Kavan Name:Justin P. Kavan Title:Authorized Signer 14 Accepted and Agreed to: The Guardian Life Insurance Company of America By:/s/Barry Scheinholtz Name:Barry Scheinholtz Title:Senior Director, Private Placements Berkshire Life Insurance Company of America By:/s/Barry Scheinholtz Name:Barry Scheinholtz Title:Senior Director, Private Placements 15 Accepted and Agreed to: American United Life Insurance Company By:/s/Michael I. Bullock Name:Michael I. Bullock Title:V.P. Private Placements 16 Accepted and Agreed to: Allstate Life Insurance Company of New York By:/s/Orlando Purpura Name:Orlando Purpura Title:Authorized Signatory By:/s/Jerry D. Zinkula Name:Jerry D. Zinkula Title:Authorized Signatory 17 Accepted and Agreed to: Modern Woodmen of America By:/s/Michael E. Dau Name:Michael E. Dau Title:Treasurer & Investment Manager 18 Accepted and Agreed to: Woodmen of the World Life Insurance society By: /s/Robert Maher Name:Robert Maher Title:Vice President of Investments 19 Accepted and Agreed to: The Automobile Insurance Company of Hartford, Connecticut By:/s/Annette M. Masterson Name:Annette M. Masterson Title:Vice President 20 Accepted and Agreed to: Southern Farm Bureau Life Insurance Company By: /s/David Divine Name:David Divine Title:Portfolio Manager 21 Accepted and Agreed to: State of Wisconsin Investment Board By:/s/Christopher P. Prestigiacomo Name:Christopher P. Prestigiacomo Title:Portfolio Manager 22 Accepted and Agreed to: Assurity Life Insurance Company By:/s/Victor Weber Name:Victor Weber Title:Senior Director – Investments 23 Accepted and Agreed to: Metropolitan Life Insurance Company on behalf of itself and as investment manager of the entities below: MetLife Insurance company of Connecticut MetLife Investors USA Insurance Company General American Life Insurance Company Missouri Reinsurance (Barbados), Inc. Economy Fire and Casualty Company By:/s/Judith A. Gulotta Name:Judith A. Gulotta Title:Managing Director Union Fidelity Life Insurance Company By:MetLife Investment Advisors Company, LLC, Its investment adviser Employers Reassurance Company By:MetLife Investment Advisors Company, LLC, Its investment adviser By:/s/Judith A. Gulotta Name:Judith A. Gulotta Title:Managing Director 24
